      Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ANN DAVIS, on behalf of themselves and   :   CIVIL DIVISION
all others similarly situated,           :
                                         :   ELECTRONICALLY FILED
            Plaintiff,                   :
                                         :   Case No.:
      v.                                 :
                                         :   CLASS ACTION COMPLAINT
MIDLAND FUNDING, LLC,                    :
                                         :
            Defendant.                   :
                                         :




                                             Filed on Behalf of Plaintiff:
                                             Ann Davis

                                             Counsel of Record for This Party:

                                             THE LAW FIRM OF FENTERS WARD


                                             Joshua P. Ward
                                             Pa. I.D. No. 320347


                                             The Law Firm of Fenters Ward
                                             The Rubicon Building
                                             201 South Highland Avenue
                                             Suite 201
                                             Pittsburgh, PA 15206

                                             Telephone:     (412) 545-3015
                                             Fax No.:       (412) 540-3399
                                             E-mail:        jward@fentersward.com
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 2 of 19




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ANN DAVIS, on behalf of themselves and           :   CIVIL DIVISION
 all others similarly situated,                   :
                                                  :   ELECTRONICALLY FILED
                Plaintiff,                        :
                                                  :   Case No.:
        v.                                        :
                                                  :   CLASS ACTION COMPLAINT
 MIDLAND FUNDING, LLC,                            :
                                                  :
                Defendant.                        :
                                                  :



                    CLASS ACTION COMPLAINT IN CIVIL ACTION

       AND NOW, comes Plaintiff, Ann Davis, by and through the undersigned counsel, The

Law Firm of Fenters Ward and, specifically, Joshua P. Ward, Esquire, who files the within Class

Action Complaint in Civil Action against Defendant, Midland Funding, LLC, of which the

following is a statement:

                                            PARTIES

       1.      Plaintiff, Ann Davis                    Davis

       at 1595 Axmann Road, Bellefonte, Pennsylvania 16823.

       2.      Defendant, Midland Funding, LLC                                    Funding

             with its principal place of business located 350 Camino De La Reina, San Diego,

California 92108.

                                JURISDICTION AND VENUE

       3.      Jurisdiction is proper as Plaintiff bring this lawsuit under the Fair Debt Collection

Practices Act, 15 U.S.C § 1692, et seq.


                                                 1
          Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 3 of 19




         4.    Venue is proper pursuant to Fed. R. Civ. P. § 1391 because a substantial part of the

events or omissions giving rise to the claim occurred in this district.

                                   ALLEGATIONS OF FACT

   A. False Misrepresentations and Deceptive Conduct Directed Towards Plaintiff Ann
      Davis Including the Exposure of Confidential Information


         5.    On or about October 28, 2019, Midland Funding filed a complaint in Civil Action,

contemporaneous with supporting exhibits, in the Court of Common Pleas of Centre County at

Docket Number 19-3895. A true and correct copy of complaint is attached hereto, made a part



         6.    In response to the aforesaid lawsuit, Ann Davis engaged The Law Firm of Fenters

Ward for representation.

         7.    On December 16, 2019, The Law Firm of Fenters Ward served Midland Funding

with a                                                           Midland Funding was informed of

the disputed nature regarding the alleged debt and that Ann Davis was represented by counsel.

         8.    Within the complaint, Midland Funding

   provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case

Records of the Appellate and Trial Courts that require filing confidential information and

documents differently than non-

         9.    Beneath this certification of compliance paragraph is a signature block containing

the signature of Daniel J. Santucci, Esquire, Counsel for Midland Funding

         10.   The language of this compliance paragraph refers to the Case Records Public

Access Policy of the Unified Judicial System of Pennsylvania 204 Pa. Code § 213.81 which

mandates the protection of identified confidential documentation and information. Section 204 Pa.

Code. § 213.81.
                                                  2
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 4 of 19




       11.

             and shall be filed with a court or custodian under a cover sheet designated



       12.




       13.



       14.     The exhibits attached to the complaint filed in the aforesaid Court of Common Pleas

of Centre County case contain credit card statements delineating the accrual of an alleged debt

attributed to Ann Davis

       15.     The exhibits attached to the complaint therefore qualify as financial source

documents necessitating the inclusion of a Confidential Document Form. 204 Pa. Code § 213.81.

       16.     These abovementioned credit card statements are capable of identifying Ann Davis

as an alleged debtor.

       17.     Midland Funding failed to include a Confidential Document Form anywhere in the

complaint or its respective filing necessary to prevent the release of these financial source



       18.     Therefore, Midland Funding failed to comply with 204 Pa. Code § 213.81.

       19.     The signature of Daniel J. Santucci, counsel for Midland Funding, falsely indicated

compliance with the abovementioned statute and thereby constituted a false, deceptive, and

fraudulent representation in the attempted collection of any debt in violation of 15 U.S.C §

1692e(10).



                                                3
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 5 of 19




       20.     Furthermore, Midland Funding disclosed information capable of identifying Ann

Davis as an alleged debtor.

       21.     The Third Circuit has found that information capable of identifying an individual

as a debtor constitutes impermissible language or symbols sufficient for liability under 15 U.S.C

§ 1692f(8) of the FDCPA. See Douglass v. Convergent Collections, 765 F.3d 299 (3d. Cir. 2014).

       22.     By disclosing information capable of identifying Ann Davis as an alleged debtor,

Midland Funding further violated 15 U.S.C § 1692f(8).

       23.     Upon releasing confidential information, by making it available to public access

through electronic or in-person means, associated with Ann Davis, Midland Funding utilized

unfair and unconscionable means in connection with the collection of any debt and thereby

violated 15 U.S.C § 1692f of the FDCPA.

                                    CLASS ALLEGATIONS

       24.     Plaintiff brings these claims on behalf of the following class pursuant to Rule 23 of

the Federal Rules of Civil Procedure.

               The Class consists of all individuals to whom Defendant utilized

                       as exhibits to its pleadings whereupon Defendant failed to
               employ the proper redaction or protection methods to shield access,
               both physical and electronic, to said Financial Source
               Documentation thereby exposing the information contained therein
               to the public and whereupon Defendant falsely certified compliance
               with 213 Pa. Code 203.81 indicating that Defendant had employed
               proper redaction methods.
       25.     Excluded from the class is Defendant Midland Funding, as well as their past and

present officers, employees, agents or affiliates, any judge who presides over this action, and any

attorneys who enter their appearance in this action.




                                                 4
          Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 6 of 19




        26.     Plaintiff reserves the right to expand, limit, modify, or amend the class definitions,

including the addition of one or more subclasses, in connection with her motion for class

certification, or at any other time, based on, among other things, changing circumstances and new

facts obtained during discovery.

        27.     Questions of law and fact common to the Plaintiff class, predominate over any

issues involving only individual class members. The primary issues concern:

              false certification of compliance with 203 Pa. Code 213.81 and whether said

affirmative and false certification constituted the employment of false and misleading

representations in violation of 15 U.S.C. § 1692e(10) of the FDCPA;

               of confidential information associated with Plaintiff and whether said use and

employment constituted the use of impermissible symbols of 15 U.S.C. § 1692f(8) of the FDCPA:



    use of unfair and unconscionable means in violation of 15 U.S.C. § 1692f of the FDCPA.

        28.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 1702 of Pennsylvania Civil Procedure because of a well-defined

public interest in this litigation:

        29.     Numerosity       Federal Rule of Civil Procedure 23(a)(1). Upon information and

belief, the members of Class are so numerous that individual joinder of all class members is

impracticable because there are hundreds and/or thousands of persons where Defendant has falsely



              information thereby exposing it to the public.

        30.     The identities of all class members are readily ascertainable from the records of

Defendant and those individual to whom Defendant has instigated litigation against within the



                                                  5
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 7 of 19




Commonwealth of Pennsylvania. Further, the identities of all class members are readily

ascertainable from the pleadings Defendant has filed containing confidential information in the

form of Financial Source Documents, as defined by 213 Pa. Code. 203.81, which lack the

employment of redaction and protection measures necessary to shield the confidential information

contained therein.

       31.     Commonality         Federal Rule of Civil Procedure 23(a)(2). This action involves

questions of law and fact that are common to the class members. Such common questions include,

but are not limited to:

               a. Whether                                                             203 Pa. Code

                     213.81 constituted the employment of a false and misleading representation in

                     connection with the collection of any debt in violation of 15 U.S.C. § 1692e(10)

                     of the FDCPA.

               b.                                                            confidential information

                     constituted the use of impermissible symbols in violation of 15 U.S.C. §

                     1692f(8) of the FDCPA.

               a.                                                           confidential information

                     constituted the use of unfair and unconscionable means in violation of 15 U.S.C.

                     § 1692f of the FDCPA;

               c. Whether Plaintiff and the Class are entitled to relief in the forms, including but

                     not limited to, declaratory or injunctive in nature.

       32.     Typicality       Federal Rule of Civil Procedure 23(a)(3). Plaintiff       claims are

typical of the other




                                                   6
           Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 8 of 19




comparably injured. The Plaintiff and all members of the Plaintiff Class have claims arising out of



        33.     Adequacy of Representation            Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate representative of the Class because their interests do not conflict with the

interests of the other class members Plaintiff seeks to represent; Plaintiff has retained counsel

competent and experienced in complex class action litigation; Plaintiff intends to prosecute this

action vigorously; and Plaintiff   counsel has adequate financial means to vigorously pursue this

action and ensure the interests of the classes will not be harmed. Furthermore, the interests of the

class members will be fairly and adequately protected and represented by Plaintiff and Plaintiff

counsel.

                                           COUNT I
                                VIOLATIONS OF THE FDCPA
                          15 U.S.C §§ 1692, 1692e, 1692e(8), & 1692(d)
        34.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        35.     There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C 1692(a).

        36.     The purpose of the FDCPA

     collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

                                                U.S.C § 1692(e).




                                                  7
          Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 9 of 19




         37.       Furthermore, the

                                                                                             U.S.C §

1692e.

         38.       Ann Davis

         39.       Midland Funding

         40.                                                             out of an alleged transaction

entered into

               or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to

                   U.S.C § 1692a(5).

         41.       The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

         42. Section 1692e of the FDCPA provides:

                   A debt collector may not use any false, deceptive, or misleading
                   representation or means in connection with the collection of any
                   debt. Without limiting the general application of the foregoing, the
                   following conduct is a violation of this section:
                   (10) The use of any false representation or deceptive means to
                   collect or attempt to collect any debt or to obtain information
                   concerning a consumer.

15 U.S.C § 1692e of the FDCPA.

         43.       On or about October 28, 2020, Midland Funding filed its complaint with

accompanying exhibits in the abovementioned Court of Common Pleas of Centre County. See




                                                    8
          Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 10 of 19




          44.   Within this complaint, Midland Funding affirmatively certified

   provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case

Records of the Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential informa                             Exhibit

          45.   Beneath this certification of compliance paragraph is a signature block containing

the signature of Daniel J. Santucci, Esquire

          46.   The language of these compliance paragraphs refers to the Case Records Public

Access Policy of the Unified Judicial System of Pennsylvania 204 Pa. Code § 213.81.

          47.   Attached as exhibits to the complaint are numerous financial source documents in

the form of credit card statements pertaining to an alleged debt. See Exhibit

          48.   Lacking from this complaint, its filing, and the respective dockets is any semblance

of the mandated Confidential Document Form necessary to shield the disclosure of financial source

documents from public access in accordance with 204 Pa. Code § 213.81. See

          49.   Lacking from the specific complaints and exhibits in question are the Confidential

Document Forms, necessary to shield the disclosure of confidential information of this type. See

Exhibit

          50.   By willfully disclosing and publishing these statutorily protected materials,

Midland Funding failed to comply with 204 Pa. Code § 213.81.

          51.   Midland Funding therefore falsely and fraudulently certified compliance with 204

Pa. Code § 213.81 upon signing beneath the compliance clauses contained within the complaints.

          52.   Furthermore, the signature of Daniel J. Santucci is of a deceptive and misleading

nature as the signatures indicated compliance with 204 Pa. Code § 213.81 despite factual lack of

compliance.



                                                 9
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 11 of 19




        53.      Midland Funding therefore employed false, deceptive, and misleading

representations or means upon falsely indicating compliance with 204 Pa. Code § 213.81 despite

an evident lack thereof in violation of 15 U.S.C § 1692e of the FDCPA.

        54.      Midland Funding therefore utilized false, deceptive, and misleading representations

or means in connection with the collection of any debt in violation of 15 U.S.C § 1692e(10) of the

FDCPA.

        55.      Section 1692d of the FDCPA provides, in relevant part:

        in any conduct the natural consequence of which is to harass, oppress, or abuse any person



        56.      Here, the only natural consequence of Midland Funding

              financial source documents associated with Plaintiff was to harass, oppress, or abuse

Plaintiff.

        57.      As such, Midland Funding       conduct, as set forth above, violated 15 U.S.C.A §

1692d of the FDCPA.

        58.      Section 1692k(a) of the FDCPA provides, in relevant part:


                             with respect to any person is liable to such person in an
                 amount equal to the sum of (1) any actual damages sustained by
                 such person as the result of such failure; (2)(A) in the case of any
                 action by an individual, such additional damages as the court may
                 allow, but not exceeding $1,000; and (3) in the case of any
                 successful action to enforce the foregoing liability, the costs of the
                 action, together with a reasonable attorney's fee as determined by


15 U.S.C § 1692k(a) of the FDCPA.




                                                  10
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 12 of 19




        59.     As a direct and proximate result of Midland Funding                   of the FDCPA,

as set forth above, Plaintiff has suffered annoyance, anxiety, embarrassment, emotional distress,

and severe inconvenience.

                                             COUNT II
                                   VIOLATIONS OF THE FDCPA
                                15 U.S.C §§ 1692f, 1692f(8), & 1692(d)

        60.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        61.

                              U.S.C

contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs, and to

invasions of individual privacy

        62.     The FDCPA prohibits the use of unfair or unconscionable means in collection or

attempted collection of any debt. 15 U.S.C § 1692f of the FDCPA.

        63.

              and disclosure of account numbers constitutes the use of impermissible language or

symbols under 15 U.S.C § 1692f(8) of the FDCPA. Douglass v. Convergent Collections, 765 F.3d

299, 306 (3d. Cir. 2014).

        64.




        65.     Furthermore, the Third Circuit found the FDCPA to proscribe, under 15 U.S.C §

1692f(8), the employment of potentially harassing and embarrassing language and also of

                                           at 306.



                                                     11
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 13 of 19




        66.       Section 1692f of the FDCPA provides:

                  A debt collector may not use unfair or unconscionable means to
                  collect or attempt to collect any debt. Without limiting the general
                  application of the foregoing, the following conduct is a violation of
                  this section:
                  (8) Using any language or symbol, other than the debt collector's
                  address, on any envelope when communicating with a consumer by
                  use of the mails or by telegram, except that a debt collector may use
                  his business name if such name does not indicate that he is in the
                  debt collection business.

15 U.S.C § 1692f of the FDCPA.

        67.       On or about October 28, 2019, Midland Funding, filed its complaint with

accompanying exhibits in the abovementioned Court of Common Pleas of Centre County. See



        68.       The supporting exhibits to the complaint contained confidential financial source

documents in the form of credit card statements pertaining to an alleged debt.

        69.       The credit card statements indicated the accrual of alleged debts and attributed the

alleged debt to Plaintiff.

        70.       The credit card statements contained within the respective exhibits identified

Plaintiff as an alleged debtor. See

        71.       Midland Funding failed to redact the identifying information contained within these

statements and therefore published information capable of identifying Plaintiff as an alleged debtor

to the public. See

        72.       Midland Funding failed to redact the confidential information contained within

these statements and thus exposed the confidential information associated with the alleged debt to

the public. See




                                                   12
          Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 14 of 19




          73.   Midland Funding failed to employ and file contemporaneously the proper

documentation necessary to shield the Financial Source documentation, and the confidential

information contained therein, from public access through electronic or physical means. See

Exhibit

          74.   Section 204 Pa. Code § 213.81 recognizes documents and information of this type

as confidential in nature sufficient to warrant statutory protections.

          75.   Further, Section 204 Pa. Code § 213.81 mandates confidentiality measures to

protect the release of such documents and information to the public.

          76.   Midland Funding failed to file a Confidential Document Form as required by 204

Pa. Code § 213.81 to shield the confidential documents and information contained within the

exhibits from public exposure. See

          77.   Midland Funding failed to take any measures, redaction or otherwise, to protect the

release of personal and confidential information associated with Beth Rule or Ann Davis to the

public.

          78.   Following, Douglass v. Convergent Collections, 765 F.3d 299, 306 (3d. Cir. 2014)

the disclosure of confidential information capable of identifying an individual as an alleged debtor

constitutes impermissible language or symbols sufficient for liability under 15 U.S.C § 1692f(8)

of the FDCPA.

          79.   Upon publishing financial source documents containing information capable of

identifying Ann Davis as an alleged debtor, Midland Funding utilized impermissible language or

symbols in the attempted collection of an alleged debt and therefore violated 15 U.S.C § 1692f(8)

of the FDCPA.




                                                 13
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 15 of 19




        80.    The FDCPA was created to proscribe abusive, deceptive, and unfair debt collection

activities of precisely this type. 15 U.S.C § 1692a of the FDCPA.

        81.    The disclosure of credit card statements associated with Ann Davis further

constituted unfair or unconscionable means to collect or attempt to collect any debt as the

publishing of this information is inherently harassing and embarrassing in nature.

        82.    Therefore, upon releasing confidential information associated with Ann Davis,

Midland Funding further utilized unfair and unconscionable means in connection with the

collection of any debt and thereby violated 15 U.S.C. § 1692f of the FDCPA.

        83.    Section 1692d of the FDCPA provides, in relevant part:

        in any conduct the natural consequence of which is to harass, oppress, or abuse any person



        84.    Here, the only natural consequence of Midland Funding                    of willfully

disclosing confidential information associated with Ann Davis was to harass, oppress, or abuse

Plaintiff.

        85.    As such, Midland Funding                                                           §

1692d of the FDCPA.

        86. Section 1692k(a) of the FDCPA provides, in relevant part:


                           with respect to any person is liable to such person in an
               amount equal to the sum of (1) any actual damages sustained by
               such person as the result of such failure; (2)(A) in the case of any
               action by an individual, such additional damages as the court may
               allow, but not exceeding $1,000; and (3) in the case of any
               successful action to enforce the foregoing liability, the costs of the
               action, together with a reasonable attorney's fee as determined by


15 U.S.C § 1692k(a) of the FDCPA.



                                                14
         Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 16 of 19




        87.      As a direct and proximate result of Midland Funding        violations of the FDCPA,

as set forth above, Plaintiff has suffered annoyance, anxiety, embarrassment, emotional distress,

and severe inconvenience.

                                COUNT III
                     PERMANENT INJUNCTION ORDERING
                 MIDLAND FUNDING, LLC TO CURE THE ONGOING
              EXPOSURE OF                        INFORMATION

        88.      Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        89.      In order to establish a claim for a permanent injunction, the party must establish his

or her clear right to relief. Buffalo Twp. v. Jones, 571 Pa. 637, 813 A.2d 659 (2002).

        90.      The party need not establish either irreparable harm or immediate relief and a court

              a final injunction if such relief is necessary to prevent a legal wrong for which there is

                                        Twp. v.            148 A.3d 872, 891 (Pa. Commw. Ct. 2016)

citing Buffalo Twp. at 663.

        91.      A party must also show greater injury will result from refusing rather than granting

the relief requested. Berwick Twp. v. O'Brien, 148 A.3d 872, 891 (Pa. Commw. Ct. 2016).

        92.      In the case at hand, Plaintiff possesses clear rights to relief through §§ 1692d,

1692e, 1692e(10), 1692f, 1692f(8), and 1692k of the FDCPA.

        93.      Midland Funding employed false and misleading affirmative representations in

clear violation of the FDCPA by falsely certifying compliance with 204 Pa. Code 213 while

willfully failing to comply with said statute.

        94.      This false certification constituted a false and misleading representation in

connection with the collection of any debt thus violating §§ 1692e, 1692e(10), and 1692d of the

FDCPA.

                                                   15
        Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 17 of 19




       95.        The course of conduct begetting the lack of compliance culminated in the

publishing of confidential information associated with Ann Davis capable of identifying her as an

alleged debtor.

       96.        The exposure of such information ultimately constituted an unconscionable mean

in connection with the collection of any debt and constituted the use of impermissible symbols

following Douglass v. Convergent Collections, 765 F.3d 299, 306 (3d. Cir. 2014) in violation of

§§ 1692d, 1692f, and 1692f(8) of the FDCPA.

       97.        In the case at hand, a permanent injunction is necessary to prevent the legal

wrongdoing of Midland Funding.

       98.        As it stands, confidential information contained within the financial source

documents has been published to the public at large.

       99.        These documents, and subsequently the information therein, are available for public

access at any given time.

       100.       These documents can be utilized for a variety of purposes which all result in harm

befalling Ann Davis and said harm ranges from emotional distress to identity theft to an endless

number of other circumstances.

       101.       No adequate redress at law exists outside curing the exposure of confidential

information as nothing short of the requested cure will protect Ann Davis

confidential information and mitigate the currently endless exposure.




                                                  16
        Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 18 of 19




                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Ann Davis, on their own behalf and on behalf of the class

members respectfully requests this Honorable Court enter judgment in Plaintiff favor and against

Defendant, Midland Funding, LLC, as follows:

       A. Declaring this action a proper class action, certifying the classes as requested herein,

            designating Plaintiff as Class Representative and appointing the undersigned counsel

            as Class Counsel;

       B. Ordering Defendant to pay actual, consequential, statutory, and/or punitive damages to

            Plaintiff and the class members, including restitution and disgorgement of all profits

            and unjust enrichment that Defendant obtained from Plaintiff and the class members as



       C. Ordering declaratory and injunctive relief as permitted by law or equity, including

            enjoining Defendant from continuing the unlawful conduct as set forth herein;

       D. Ordering injunctive relief as permitted by law or equity, including ordering Defendant

            to cure the ongoing and currently endless expo



       E.                                                                            and the other

            members of the class;

       F. Ordering Defendants to pay both pre- and post-judgment interest on any amounts

            awarded; and

       G. Ordering such other and further relief as may be just and proper

                                        JURY DEMAND

       Plaintiff respectfully demands a jury on all matters so triable.



                                                17
       Case 4:20-cv-01975-MWB Document 1 Filed 10/26/20 Page 19 of 19




                                          Respectfully submitted,

                                          THE LAW FIRM OF FENTERS WARD



Date: October 14, 2020                    By: ____________________________
                                              Joshua P. Ward (Pa. I.D. No. 320347)
                                              Kyle H. Steenland (Pa. I.D. No. 327786)

                                              The Law Firm of Fenters Ward
                                              The Rubicon Building
                                              201 South Highland Avenue
                                              Suite 201
                                              Pittsburgh, PA 15206

                                              Counsel for Plaintiff




                                     18
